DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-5, 11-14, and 18 are pending. 
3.	Claims 1-5 and 13 are withdrawn. 
4.	Claims 11, 12, 14, and 18 are examined. 
Election/Restrictions
5.	Applicant’s election of Group IV, claims 14 and 18, and SEQ ID NO: 2 as species, in the reply filed on February 17, 2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Given that the examination of claim 14 entailed the examination of the isolated nucleic acid of claim 11, and given that the examination of the elected Group revealed prior art applicable to Group II, the restriction requirement with regard to Groups II and IV has been withdrawn.  Claims 11 and 12 have thus been rejoined and examined together with the elected claims.  
Claims 1-5 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2021. 
Specification
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 28, line 7.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 11, 12, 14, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, given the evidence of Rousonelos et al (Weed Science (2012) 60:335-334).  
	The claims are directed to an isolated nucleic acid encoding a mutated PPO polypeptide comprising SEQ ID NO: 2 or any variant or derivative thereof, including wherein the variant comprises an amino acid other than arginine in position corresponding to position 128, relative to SEQ ID NO: 2.  The claims are drawn to a plant or plant cell comprising said nucleic acid encoding the mut-PPO polypeptide; and to a seed produced by said plant, wherein the seed is true breeding for an increased resistance to a PPO inhibiting herbicide. 
The specificaiton teaches that SEQ ID NO: 1 and 2 are a nucleic acid and protein of the wild-type PPO from Amaranthus (Table 1 on pg. 7-8).  It is noted that the claims would encompass any variant or derivative of the PPO of SEQ ID NO: 2, not limited by 
Rousonelos et al teach naturally occurring ragweed plants (Amrbosia artemisiifolia) comprising the arginine to leucine substitution at position 98 of that species’ PPO.  Rousonelos et al teach that the R98L substitution was sufficient to confer resistance to PPO herbicides (Abstract).  Rousonelos et al teach that residue R98 is highly conserved throughout the PPO family, and corresponds to R128 of the amaranth PPO (pg. 342, left col.; pg. 341, right col.).  Thus, one of ordinary skill in the art would recognize that position 98 of the ragweed PPO corresponds to position 128 of the instant SEQ ID NO: 2.  Rousonelos et al teach seed of said tolerant plants (pg. 336, left col.).  Rousonelos et al teach that R98 is not only highly conserved, but is also involved in substrate coordination within the active site (pg. 341, right col.). 
Rousonelos et al teach that when crossed with sensitive plants, the F1 progeny was also resistant indicating the dominant nature of the R98L allele, and that the resistance segregated in the F2 (pg. 340; paragraph spanning left and right col.) 
The naturally occurring R98L (R128L) mutant PPO nucleic acid taught by Rousonelos et al, and the plants and cells comprising it, will read on the instantly claimed variants or derivatives of SEQ ID NO: 2 encoding a mutant PPO polypeptide, and the claimed plants and cells.  Given that Rousonelos et al teach that the R98L mutation occurs naturally in a population of ragweed and that it segregates in F2 when crossed with non-resistant plants, at least some of the naturally occurring plants will be homozygous for the mutation. 

Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 11, 12, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of claim 12 are unclear because it depends from the canceled claim 10.  For the purpose of the examination, claim 12 is interpreted as being dependent from claim 11.  
The term “mut-PPO”, in claims 11 and 12 renders the claims indefinite, to the extent it applies to the full-length SEQ ID NO: 2 (or the other recited, non-elected SEQ ID NO’s).  The term “mut-PPO” implies that it is a mutant protein, yet the specification teaches that SEQ ID NO: 1 and 2 are wild-type (not mutated) PPO nucleic acid and encoded protein from Amaranthus (see Table 1 on pg. 7).  The metes and bounds are thus unclear.  
The terms “variants” or “derivative,” in claim 11, introduce further ambiguity into the claim language because it is unclear what structure or structures are encompassed by said two terms, as neither the claims nor the specification set forth a definition or a teachings of the structure of said variants or derivatives. 

Given that claims 14 and 18 depend from claim 11 and fail to recite additional limitations overcoming its indefiniteness, they are indefinite as well. 
Claim Rejections - 35 USC § 112 – First Paragraph
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant claims a plant or cell comprising a nucleic acid encoding a mut-PPO polypeptide wherein the polypeptide comprises SEQ ID NO: 2, or the other recited species, or any variant or derivative thereof, a polynucleotide comprising at least 60 consecutive nucleotides of said nucleic acid, or a polynucleotide (of any length) complementary to it; wherein the expression of said nucleic acid in the plant or plant cell 
Applicant describes the full-length SEQ ID NO: 2 as a wild-type full-length amino acid sequence of the PPO from Amaranthus tuberculatus (see Sequence Listing; Table 1; Fig. 1)  Applicant describes a variant of SEQ ID NO: 2, SEQ ID NO: 4, which differs from SEQ ID NO: 4 by a single substitution at position 133 of both proteins (D in SEQ ID NO: 2, A in SEQ ID NO: 4).  Applicant describes a number of variants of SEQ ID NO: 2 that differ from it at one or two positions and confer herbicide tolerance (Tables 3a and 3b; Tables 7a and 7b). 
Applicant does not describe the genus of plants or plant cells comprising an isolated nucleic acids encoding a mutant PPO polypeptide, wherein the polypeptide is any mutant or derivative of SEQ ID NO: 2 or the other recited PPOs, or wherein said nucleic acid comprises at least 60 consecutive nucleotides of any of the nucleic acid sequences encoding the mutant PPOs, or a polypeptide complementary to said nucleic acid sequences, wherein the expression of said nucleic acid results in increased resistance or tolerance to any PPO inhibitor herbicide.  Applicant does not describe the genus of seeds comprising said nucleic acid, wherein the seed is true breeding for increased tolerance to a PPO inhibiting herbicide.  
The genus of variants and derivatives is recited solely by its function and is therefore much broader than the genus of the described species.  For this reason, the single and double mutants of SEQ ID NO: 2, described in Tables 7a and 7b as having substitutions at relative positions F420 and/or L397, and conferring tolerance to PPO 
Moreover, in claim 11, the term “complementary,” is not limited either by length or by the sequence and would thus encompass a nucleic acid of any length or sequence as long as it is complementary to SEQ ID NO: 1, which would include any di-nucleotide.  A genus of plants comprising said complementary sequences is not adequately described either: for example, a polynucleotide that is only 60 consecutive nucleotides long will not encode an enzymatically active PPO and will not confer tolerance to herbicides.  Thus, one of ordinary skill in the art would not be able to readily envision which ones of the claimed species possess the recited function and which ones do not. 
For these reasons, it is unclear whether at the time of filing Applicant was in possession of the invention as broadly claimed. 
Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

14.	Claims 11, 14, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tranel et al (US Patent 7,671,254). 
	Tranel et al disclose, at SEQ ID NO: 16, an amino acid sequence of the wild-type PPO from Amaranthus tuberculatus, and at SEQ ID NO: 14, an amino acid sequence of a PPO-inhibitor resistant PPO from A. tuberculatus, which differs from the wild-type by a deletion at G210 of SEQ ID NO: 14.  SEQ ID NO: 16 of Tranel et al has 100% sequence 
Alignment between SEQ ID NO: 16 of Tranel et al and instant SEQ ID NO: 2
Sequence 16, Application US/11466662
; Patent No. 7671254
; GENERAL INFORMATION:
;  APPLICANT: Patzoldt, William
;  APPLICANT:  Hager, Aaron
;  APPLICANT:  Tranel, Patrick
;  TITLE OF INVENTION: Herbicide Resistance Gene, Compositions and Methods
;  FILE REFERENCE: 46-05
;  CURRENT APPLICATION NUMBER: US/11/466,662
;  CURRENT FILING DATE:  2006-08-23
;  PRIOR APPLICATION NUMBER: US 60/807,780
;  PRIOR FILING DATE: 2006-07-19
;  PRIOR APPLICATION NUMBER: US 60/711,204
;  PRIOR FILING DATE: 2005-08-25
; SEQ ID NO 16
;   LENGTH: 534
;   ORGANISM: Amaranthus tuberculatus

  Query Match             100.0%;  Score 2744;  DB 3;  Length 534;
  Best Local Similarity   100.0%;  
  Matches  534;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVIQSITHLSPNLALPSPLSVSTKNYPVAVMGNISEREEPTSAKRVAVVGAGVSGLAAAY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVIQSITHLSPNLALPSPLSVSTKNYPVAVMGNISEREEPTSAKRVAVVGAGVSGLAAAY 60

Qy         61 KLKSHGLSVTLFEADSRAGGKLKTVKKDGFIWDEGANTMTESEAEVSSLIDDLGLREKQQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KLKSHGLSVTLFEADSRAGGKLKTVKKDGFIWDEGANTMTESEAEVSSLIDDLGLREKQQ 120

Qy        121 LPISQNKRYIARDGLPVLLPSNPAALLTSNILSAKSKLQIMLEPFLWRKHNATELSDEHV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LPISQNKRYIARDGLPVLLPSNPAALLTSNILSAKSKLQIMLEPFLWRKHNATELSDEHV 180

Qy        181 QESVGEFFERHFGKEFVDYVIDPFVAGTCGGDPQSLSMHHTFPEVWNIEKRFGSVFAGLI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QESVGEFFERHFGKEFVDYVIDPFVAGTCGGDPQSLSMHHTFPEVWNIEKRFGSVFAGLI 240

Qy        241 QSTLLSKKEKGGENASIKKPRVRGSFSFQGGMQTLVDTMCKQLGEDELKLQCEVLSLSYN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QSTLLSKKEKGGENASIKKPRVRGSFSFQGGMQTLVDTMCKQLGEDELKLQCEVLSLSYN 300

Qy        301 QKGIPSLGNWSVSSMSNNTSEDQSYDAVVVTAPIRNVKEMKIMKFGNPFSLDFIPEVTYV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QKGIPSLGNWSVSSMSNNTSEDQSYDAVVVTAPIRNVKEMKIMKFGNPFSLDFIPEVTYV 360

Qy        361 PLSVMITAFKKDKVKRPLEGFGVLIPSKEQHNGLKTLGTLFSSMMFPDRAPSDMCLFTTF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PLSVMITAFKKDKVKRPLEGFGVLIPSKEQHNGLKTLGTLFSSMMFPDRAPSDMCLFTTF 420

Qy        421 VGGSRNRKLANASTDELKQIVSSDLQQLLGTEDEPSFVNHLFWSNAFPLYGHNYDSVLRA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VGGSRNRKLANASTDELKQIVSSDLQQLLGTEDEPSFVNHLFWSNAFPLYGHNYDSVLRA 480

Qy        481 IDKMEKDLPGFFYAGNHKGGLSVGKAMASGCKAAELVISYLDSHIYVKMDEKTA 534

Db        481 IDKMEKDLPGFFYAGNHKGGLSVGKAMASGCKAAELVISYLDSHIYVKMDEKTA 534

Tranel et al disclose transgenic plants resistant to PPO-inhibiting herbicides obtained by transforming said plants with a vector comprising a DNA construct containing a plant operable promoter and a coding sequence for an herbicide-resistant PPO, including the coding sequence for SEQ ID NO: 14 (col. 4, lines 44-62; claims 10-20).  Tranel et al disclose an isolated PPO protein resistant to PPO inhibitors, including the protein of SEQ ID NO: 14 (claims 25-26).  Tranel et al disclose that while the sequences of resistant and non-resistant PPO from A. tuberculatus differed at three amino acid polymorphisms, only the G210 deletion was consistently polymorphic between all resistant and sensitive plants analyzed (col. 14 line 56 - col. 15, line 11).  Tranel et al disclose that glycine 210 was located near the herbicide binding site, supporting the teaching that G210 deletion was responsible for the herbicide resistance.  Tranel et al disclose plants and seeds homozygous for the G210 deletion and for via backcrossing of the resistant progeny (col. 13, lines 23-35; Examples 5 and 12).
The deletion mutant of Tranel et al will read on the variants of SEQ ID NO: 2 of the instant claim 11, and the plants and seeds comprising said mutant PPO of Tranel et al will read on the plants and seeds of the instant claims 14 and 18.  For these reasons, the disclosure of Tranel et al anticipates the limitations of the instant claims 11, 13, and 18. 

15.	Claims 11, 12, 14, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rousonelos, Stephanie (Masters Thesis, University of Illinois, August 2010). 

Rousonelos et al discloses that position R98 in ragweed is homologous to R128 in amaranth (pg. 77).  Thus, the R98L mutant PPO disclosed in Rousonelos would read on a variant PPO of the instant claims, wherein the PPO comprises a leucine substitution at a position corresponding to position 128 of SEQ ID NO: 2 (the PPO of amaranth).  The nucleic acid encoding said mutant PPO, wherein the nucleic acid is present in the naturally occurring ragweed plants will read on the “variant or derivative” PPO of the instant claim 11 and the mutant of the instant claim 12.  
Rousonelos further discloses that R98 is not only conserved among multiple species, but functions within the active site of the enzyme (pg. 63).  
With regard to the instant claim 18, given that the R98L substitution of Rousonelos occurs naturally in an established population of ragweed, and co-segregates in F2 with PPO inhibitor resistance (see pg. 66, for example), at least some of said naturally occurring ragweed plants, and their seeds, comprising the mutation encoding the R98L substitution will be homozygous for said mutation.  For these reasons, the disclosure of Rousonelos anticipates the limitations of the instant claims 11, 12, 14, and 18.
Conclusion
16.	No claims are allowed. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662